IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2282 Disciplinary Docket No. 3
                                          :
ANNE POPE CATALINE                        :   Board File No. C1-16-323
                                          :
                                          :   (Supreme Court of New Jersey,
                                          :   D-31 September Term 2015)
                                          :
                                          :   Attorney Registration No. 72535
                                          :
                                          :   (Out of State)
                                          :



                                       ORDER


PER CURIAM


       AND NOW, this 6th day of September, 2016, having failed to reply to this Court’s

directive of July 22, 2016, to provide reasons against the imposition of reciprocal

discipline, Anne Pope Cataline is disbarred from the practice of law in this

Commonwealth. She shall comply with the provisions of Pa.R.D.E. 217.